Lydon, J.
This is a demurrer to a complaint brought on for trial as a contested motion. The complaint states a cause of action brought by the father for the loss of services and earnings of his infant daughter, and also for expenses incurred as a result of the injuries the said infant daughter received while a passenger on the steamer Clermont, alleged to be owned and operated by the defendant. The facts, as well as the grounds of the demurrer, are precisely the same as in the case of Dietrich v. Palisades Interstate Park Commission, the decision in which is handed down herewith. I make my opinion in that case stand as my determination in this case.
Ordered accordingly.